DETAILED ACTION
1.	Applicant’s election without traverse of Invention I in the reply filed on 12/20/21 is acknowledged. Claims 1-7 are cancelled; claims 8-27 are examined below. 

Claim Objections
2.	Claim 15 is objected to because of the following informalities: “a marble proximate in the marble channel proximate the first end” should likely be amended to “a marble [[proximate]] in the marble channel proximate the first end”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 8-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klitsner (US Pat. No. 4,874,342).
See Fig. 2 showing outlined “corresponding tube of a marble receiving tube), the tube defining an axial direction (i.e. vertically arranged); a marble track 14 (“track”) affixed to the tube that extends from a first end to a marble exit (at 20), the marble track 14 configured such that when the axial direction is vertically oriented, a marble 6 placed on the marble track proximate the first end traverses the marble track and exits through the marble exit (Fig. 2; column 2, lines 38-59); wherein the marble track further comprises a downward sloped portion 14 and a launch portion 18/20, wherein the downward sloped portion extends generally at a first average slope with respect to the horizontal direction, and wherein at least a part of the launch portion extends from the downward sloped portion at a second average slope with respect to the horizontal direction (Fig. 3); wherein the second average slope is positive with respect to the first horizontal direction Id.; wherein the tube extends below the downward sloped portion such that the axial direction extends through the marble track (Fig. 3); further comprising a vertical receiving tube (at 16) configured to engage an exit tube of a different marble run module (Fig.’s 1-2); wherein the tube extends below the marble channel such that the axial direction extends through the marble channel (Fig. 2)
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, See MPEP 2114. Here, the arcuate shape of the “upturned end 20” of jump 20 allows the marble to travel  through the air at a vertical height equal to or exceeding a first vertical height of the exit marble exit (Fig. 2; column 2, lines 38-59). Examiner further considers this vertical height to be “at least two inches” in view of the ramps’ inclination angle shown in Fig. 3 and in view of the landing  being “positioned above the height at which marble 6 begins its trajectory” (column 3, lines 1-5). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klitsner (US Pat. No. 4,874,342).
	With respect to claim 10, Klitsner teaches wherein the downward sloped portion includes a substantially constant sloped portion (Fig. 3 showing a generally straight lined incline). This portion inherently comprises a length, but Klitsner does not expressly disclose this numeric value. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.04.  In the instant case, scaling up the length of the downward sloped portion to be at least 20 cm will have the expected result of increasing the jump height and distance of the marble since the ball will have an increased speed at the launch point, the increased speed being provided by gravity. At time of applicant’s effective filing, such modification would have been . 

7.	Claims 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Klitsner (US Pat. No. 4,874,342) in view of “Marble race – Target Shooting – Copa America 2019 Quarterfinals” (YouTube video uploaded 3/23/19 by user Fubeca’s Marble Runs at https://www.youtube.com/watch?v=OcM1qlLKUsA) (hereinafter “Fubeca”). 
With respect to claims 15, 19-20, 22-23 Klitsner teaches a marble jump game, comprising: a base (shown in Fig. 1 as circular base on supporting surface); a tube configured to be removably secured to a corresponding tube of a marble receiving tube of a marble run module having a receiving tube (See Fig. 2 showing outlined “corresponding tube of a marble receiving tube), the tube defining an axial direction (i.e. vertically arranged), the tube supported at least indirectly by and above the base (Fig. 1); a marble track 14 (“track”) affixed to the tube that extends from a first end to a marble exit (at 20), the marble track configured such that when the axial direction is vertically oriented, a marble 6 placed in the marble channel proximate the first end traverses the marble track and exits through the marble exit (Fig. 2; column 2, lines 38-59); further comprising at least one spacer tube configured to be coupled between the base and the tube (shown in Fig. 1 – 1 spacer tube between the circular base and tube affixed to marble channel); wherein the marble track further comprises a downward sloped portion 14 and a launch portion 18/20, wherein the downward sloped portion extends generally at a first average slope with respect to the horizontal direction perpendicular to the axial direction, wherein at Id.; wherein the tube extends below the downward sloped portion such that the axial direction extends through the marble track (Fig. 3); 
Klitsner does not expressly teach a plurality of spaced-apart targets as claimed. However, Fubeca, directed to the analogous art of marble run games, teaches the following to be known in the art: a plurality of spaced apart targets, each target associated with a game value, each target having a fixed position relative to the others of the plurality spaced-apart targets (see e.g. 12:38). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the landing 12 for the target assembly of Fubeca. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, the substitution expectantly provides a competitive game based feature that enables point based game scoring.  The proposed modification is considered to have a reasonable expectation of success as Klitsner expressly teaches wherein an “alternative toy” may be substituted for the landing 12 (column 3, lines 29-31). Moreover, the target assembly can be easily positioned within the landing zone of the marble. 
	With respect to claim 21, Klitsner teaches wherein the downward sloped portion includes a substantially constant sloped portion (Fig. 3 showing a generally straight lined incline). This portion inherently comprises a length, but Klitsner does not expressly disclose this numeric value. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – . 

8.	Claims 16-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klitsner (US Pat. No. 4,874,342) in view of “Marble race – Target Shooting – Copa America 2019 Quarterfinals” (YouTube video uploaded 3/23/19 by user Fubeca’s Marble Runs at https://www.youtube.com/watch?v=OcM1qlLKUsA) (hereinafter “Fubeca”) and further in view of Yule (US Pat. No. 5,344,143).  
With respect to claims 16-18, secondary reference Fubeca teaches a platform (i.e. raised target assembly) having a plurality of recesses defining the plurality of spaced-apart targets; a plurality of walls (clear wall, colored wall) extending upward from at least a portion of a perimeter of the platform, wherein the platform includes indicia proximate each of the plurality of recesses, each of the indicia representative of the value in the game associated with a proximate one of the plurality of recesses (see e.g. 12:38). The motivation to combine is the same as stated above. Admittedly, the targets are structured as recesses as opposed to the claimed holes. However, examiner cites to analogous art reference Yule for its express teaching of holes as targets for marble runs (Fig. 64; column 6, lines 52-54)(It is noted Yule characterizes a target, but applicant’s claim 16 requires the holes themselves to be the targets. Thus, the holes 188 are construed as the targets in view of applicant’s specification). Making this simple substitution of utilizing holes instead of a recess target would have been obvious to one ordinary skill in the art at the time of invention. The expected result of providing a target for the marbles is expectantly achieved. Moreover, for a platform target assembly with holes, enabling consecutive marbles to land in the same target is improved. With recessed targets a marble can hit another marble in the target and ricochet away. By utilizing holes, this is ameliorated. Such modification can be made with a reasonable level of expectation since the platform is elevated. 
Claims 24-27 are rejected based on the disclosure of Klitsner and applied case law set forth above in the rejection of claims 8-14 and 19-23 as they encompass the same scope. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711